Detailed Action

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach the combination of treating an already separated cream fraction with nanofiltration/ultrafiltration [0056]-[0057], obtaining a retentate with the fat fraction and a permeate [0059]-[0059], treating the retentate with lactase and heating the lactase treated fraction to obtain a browned/caramel flavored butter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791